[Cite as Sizemore v. Gen. Motors Co., 2012-Ohio-4003.]


STATE OF OHIO                    )                        IN THE COURT OF APPEALS
                                 )ss:                     NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                 )

DR. TERRIE SIZEMORE RN DVM                                C.A. No.   11CA0025-M

        Appellant

        v.                                                APPEAL FROM JUDGMENT
                                                          ENTERED IN THE
GENERAL MOTORS COMPANY                                    COURT OF COMMON PLEAS
                                                          COUNTY OF MEDINA, OHIO
        Appellee                                          CASE No.   10CIV0102

                                DECISION AND JOURNAL ENTRY

Dated: September 4, 2012



        CARR, Judge.

        {¶1}    Appellant, Dr. Terrie Sizemore, RN DVM, appeals the judgment of the Medina

County Court of Common Pleas. This Court affirms.

                                                     I.

        {¶2}    In January 2010, Dr. Sizemore filed a complaint sounding in products liability

against appellee, General Motors Co., and four “John Doe” defendants who are not parties to this

appeal. A summons issued with the complaint to General Motors instructed that the defendant

must serve a copy of its answer on the plaintiff’s attorney within 28 days of service of the

complaint. The summons inaccurately indicated that Dr. Sizemore was represented by a certain

law firm, although she was proceeding pro se in the matter. General Motors filed its answer one

day late, on the twenty-ninth day after service of the complaint. The answer asserted insufficient

process and insufficient service of process among its many defenses.         Six days later, Dr.

Sizemore filed a motion to strike General Motors’ answer as untimely and a motion for default
                                                 2


judgment. The next day, a new summons was reissued to General Motors with the complaint,

deleting the reference to any law firm and indicating the Dr. Sizemore was acting pro se. The

following day, General Motors filed a motion for leave to file its answer instanter.            The

magistrate issued an order granting General Motors’ motion for leave to file its answer instanter.

Dr. Sizemore did not file a motion to set aside the magistrate’s order. Instead, she filed a notice

of appeal in case number 10CA0040-M. This Court issued a journal entry dismissing that appeal

for lack of a final, appealable order.

       {¶3}    General Motors filed a motion to dismiss the complaint for the reason that the

United States Bankruptcy Court for the Southern District of New York had issued an order

enjoining Dr. Sizemore from pursuing any further legal action against General Motors.

Although Dr. Sizemore initially opposed General Motors’ motion, two weeks later she moved to

“withdraw” General Motors as a defendant. At the same time, she moved to add “Stanley

Sparks” in place of one of the John Doe defendants.

       {¶4}    After the trial court held an oral hearing on Dr. Sizemore’s motion, it issued an

order noting that the plaintiff “was not able to articulate a cause of action against Mr. Sparks.” It

then ordered her to file a memorandum within 14 days enunciating any legal justification for her

proposed amendment to her complaint. Dr. Sizemore filed a memorandum, asserting merely that

Civ.R. 15(D) requires the amendment of a complaint when the identity of an unknown party is

discovered, while Civ.R. 15(A) states that leave to amend a complaint “shall be freely given

when justice so requires.” Dr. Sizemore offered no justification for the specific substitution of

Mr. Sparks as a defendant. The trial court subsequently issued two orders. It granted Dr.

Sizemore’s motion to “withdraw” General Motors as a defendant, construing the motion as one

to dismiss the claims against General Motors. The trial court later dismissed the case with
                                                3


prejudice after finding that Dr. Sizemore had presented no reason justifying the substitution of

Mr. Sparks for one of the John Doe defendants. Dr. Sizemore appealed.

                                                II.

                                   ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED IN DISMISSING 10CIV0102 AND DENYING
       DR. SIZEMORE’S REQUEST FOR DEFAULT JUDGMENT PURSUANT TO
       CIV.R. 55(A) FOR NON-COMPLIANCE WITH CIV.R. 12(A)(1). ALSO, THE
       TRIAL COURT ERRED IN DENYING REQUEST TO SUBSTITUTE JOHN
       DOE DEFENDANT WITH MR. STANLEY SPARKS AND CITED NO LEGAL
       REFERENCE FOR DENYING HER REQUEST PURSUANT TO CIVIL
       RULES.

       {¶5}    Dr. Sizemore raises three issues for our review in her assignment of error. She

argues that the trial court erred (1) by denying her motion for default judgment, (2) by denying

her request to substitute Mr. Sparks as a defendant in lieu of John Doe, and (3) by dismissing her

complaint. This Court disagrees.

       {¶6}    As a preliminary matter, we note that Dr. Sizemore has represented herself pro se

both below and on appeal. “A pro se appellant is held to the same obligations and standards set

forth in the appellate rules that apply to all litigants.” Smythe, Cramer Co. v. Breckenridge Real

Estate Marketing Grp., Inc., 9th Dist. No. 2870-M, 2000 WL 150773 (Feb. 9, 2000). This Court

is, therefore, constrained from considering her arguments in a manner inconsistent with our

precedent only because she is not a licensed attorney.

Default Judgment

       {¶7}    Dr. Sizemore argues that the trial court erred by denying her motion for default

judgment against General Motors. “This court may review only live controversies.” Sunkin v.

Collision Pro, Inc., 174 Ohio App.3d 56, 2007-Ohio-6046, ¶ 20 (9th Dist.), citing Westfield

Lakes, L.P. v. Bd. of Zoning Appeals of Westfield Twp., 9th Dist. No. 3158M, 2001 WL 929384
                                                4


(Aug. 15, 2001). Although Dr. Sizemore did in fact file a complaint and motion for default

judgment against General Motors, she subsequently moved to withdraw General Motors from the

suit. The trial court granted her motion to withdraw and dismissed General Motors from the

action. Accordingly, we decline to address the argument relating to the trial court’s denial of Dr.

Sizemore’s motion for default judgment as it has been rendered moot by her dismissal of General

Motors as a defendant.

Substitution of Stanley Sparks for John Doe Defendant

       {¶8}    Dr. Sizemore’s assignment of error asserts that the trial court erred by denying her

request to substitute Stanley Sparks for one of the John Doe defendants named in her complaint.

She fails, however, to set forth any argument containing her contentions with respect to this issue

in her assignment of error as required by App.R. 16(A)(7). We have repeatedly observed that

“an appellant’s assignment of error provides this Court with a roadmap to guide our review.”

Akron v. Johnson, 9th Dist. No. 26047, 2012-Ohio-1387, ¶ 3, quoting Taylor v. Hamlin-Scanlon,

9th Dist. No. 23873, 2008-Ohio-1912, ¶ 12, citing App.R. 16(A). This Court declines to chart

our own course when, as in this case, the appellant fails to provide any guidance. App.R.

12(A)(2).

Dismissal of Action

       {¶9}    Dr. Sizemore argues that the trial court erred by dismissing her action. This Court

disagrees.

       {¶10} Dr. Sizemore filed her complaint against General Motors and four John Doe

defendants. There was never a proper substitution of any identified defendants for the named

John Doe defendants. Dr. Sizemore moved the trial court to dismiss General Motors as a

defendant in her action. She cannot now be heard to complain that the trial court did what she
                                                 5


asked it to do. “Under the invited-error doctrine, a party will not be permitted to take advantage

of an error that he himself invited or induced the trial court to make.” David v. Edwood

Development Co., 9th Dist. No. 19252, 2000 WL 46107 (Jan. 12, 2000). By moving the trial

court to dismiss General Motors as a defendant in the belief, reasonable or not, that the United

States Bankruptcy Court for the Southern District of New York had mandated such action when

it ordered that Dr. Sizemore was enjoined from pursuing any further action against General

Motors in the instant underlying civil action, Dr. Sizemore invited the trial court to act as it did.

She has, therefore, “waived the right to argue that any error occurred as a result.” See id.

       {¶11} Dr. Sizemore’s assignment of error is overruled.

                                                III.

       {¶12} Dr. Sizemore’s assignment of error is overruled. The judgment of the Medina

County Court of Common Pleas is affirmed.

                                                                                Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is
                                                  6


instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

        Costs taxed to Appellant.




                                                      DONNA J. CARR
                                                      FOR THE COURT




MOORE, P. J.
CONCURRING.

        {¶13} I concur in the opinion of the majority. I write separately to emphasize that, while

pro se litigants are governed by the same standards that apply to parties represented by counsel,

this fact is balanced by the trial judge’s responsibility to ensure that every person has the right to

be heard. Jud.Cond.R.2.6, Comment [1A]. The comment references the rapid growth in the

number of pro se litigants and the need for judges to be flexible in order to facilitate their ability

to be heard. From the record before us, it appears that the trial court conscientiously protected

that right.


BELFANCE, J.
CONCURRING.

        {¶14} I concur in the judgment. I also share in Judge Moore’s concerns and join in her

concurrence.


APPEARANCES:

DR. TERRIE SIZEMORE, pro se, Appellant.

JAMES M. POPSON, Attorney at Law, for Appellee.